OPINION — AG — ** VETERAN — AUTOMOBILE LICENSE — TAGS ** THE PROVISIONS OF 47 O.S. 38.1 [47-38.1] APPLY TO A TRUCK, PICKUP (PICK-UP, PICK UP) OR TRUCK TYPE VEHICLE, WAS WELL AS A PASSENGER AUTOMOBILE FURNISHED TO A DISABLED WAR VETERAN; AND THAT THE RECIPIENT OF SUCH A VEHICLE UNDER THE QUOTE PROVISIONS OF THE FEDERAL ACT IS ENTITLED TO A LICENSE TAG THEREFOR UPON THE PAYMENT OF ONE DOLLAR ($1.00), AS IN THE CASE OF A RECIPIENT OF A PASSENGER AUTOMOBILE. (REGISTRATION, TAX COMMISSION, FEES, AUTOMOBILE — DEFINED) CITE: 47 O.S. 22.1 [47-22.1] (J. H. JOHNSON)